DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ amendments/arguments dated 02/01/2022.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the device of claim 1; the compound of claims 14 and 16.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Seshadri (WO 2013/052096) teaches an OLED comprising at least one hole injection layer comprising at least one doped conjugated polymer (page 4). The semiconducting matrix component contains hole transporting units (polymer used in the hole injection layer) (page 45). The hole transporting unit includes (page 90):

    PNG
    media_image1.png
    228
    301
    media_image1.png
    Greyscale

AMB-Me2 contain covalently bound atoms (per claim 1) and is an organic compound (per claim 10). 
The dopant includes an ionic compound such as an arylborate (page 22). A sample intermediate dopant comprises silver tetrakis(pentafluorophenyl)- borate  (pages 26-27):


    PNG
    media_image2.png
    181
    157
    media_image2.png
    Greyscale


Silver tetrakis(pentafluorophenyl)- borate  is an intermediate and not a final product. As a result, Seshadri fails to teach, suggest or offer guidance that would render it obvious to modify the above borate complex to arrive at the limitations of independent claims 1, 14 and 16.
Claims 1-9 and 11-20 allowed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786